PER CURIAM.
Appellants, Robert Sylvester and Robert Druien, police officers with the City of Del-ray Beach, were disciplined by the City Manager of Delray as a result of the alleged use of excessive force during the arrest and detention of a female prisoner. Being dissatisfied with the result, appellants sued the City, the City Manager, and the Chief of Police, contending that the action taken against them violated: 1) their rights under Chapter 112.532, Florida Statutes (1981), 2) their rights guaranteed to them by their employment with the City, 3) equal protection and due process rights. The court granted appellee’s motion for summary judgment and the appellants perfected this appeal.
Among other things, the complaint charged appellees with violating Chapter 112, Florida Statutes, by threatening to deny them promotional advances, transfers, and reassignment because they exercised their rights pursuant to said statute, and further harassing them because of their refusal to abandon prosecution of this lawsuit. An examination of the record demonstrates a genuine issue of fact as to whether appellees were guilty of the foregoing charges. The proof adduced by appellees simply did not show that the charges made in the complaint were mere paper issues. Thus, entry of a summary judgment was error.
Accordingly, the judgments appealed from are reversed and remanded for further proceedings.
REVERSED AND REMANDED, with directions.
DOWNEY, DELL and WALDEN, JJ., concur.